Citation Nr: 0503225	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-22 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of an 
appendectomy, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating determination by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was last before the Board in March 2004, when it 
was remanded to the RO for further specified development 
which has now been completed.  

In September 2001, the appellant submitted a claim seeking 
service connection for an intestinal condition "as secondary 
to the residuals of my service connected appendectomy 
(scar)."  This issue has not been adjudicated by the RO; 
accordingly, it is referred to the RO for appropriate further 
action.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The only current residual of the appendectomy in service 
is a postoperative scar which is 7 centimeters (cm.) long and 
5 millimeters (mm.) wide (3.5 sq. cm.).  

3.  This scar is superficial and tender on objective 
demonstration; it is not poorly nourished or unstable; and it 
produces no limitation of motion or of function.  





CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for the 
residuals of an appendectomy is not established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7804 (as in effect prior to, and on and after, 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated July 3, 2001, and April 5, 
2004.  In these letters, the RO specifically informed the 
appellant of the current status of his claim, and of what the 
evidence must show in order to support that claim.  The 
appellant was also asked to inform the RO of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and VA 
medical records have also been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant and/or his representative specified in December 
2002, January 2003, and June 2004 that the appellant had no 
additional evidence to submit in support of his claim, and 
that all relevant evidence was contained in his VA medical 
records.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in October 2004 after the 
final VCAA letter was issued in April 2004 without an 
affirmative response from the appellant or his 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim seeking an increased rating for the residuals 
of an appendectomy.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 
10 percent evaluation if the area or areas of involvement 
exceed 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceed 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, rate based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The appellant reportedly underwent an appendectomy in July 
1943 while serving on active duty.  In a September 1997 
decision, the Board granted service connection for an 
abdominal scar as a residual of the appendectomy in service.  
In May 2000, the current claim seeking an increased rating 
for the residuals of an appendectomy was received.  

The appellant was examined for compensation purposes in June 
2000.  He complained of occasional pain and discomfort in the 
region of the appendectomy scar in the right lower abdominal 
quadrant.  On physical examination, there was a 3 cm. 
vertical incision at McBurney's point.  There was a positive 
hypertrophy of about 1 cm. in width over the previous scar, 
and there was also tenderness to palpation superficially.  
The appellant also had subjective complaints of pain which he 
said went inwards towards his mid-abdomen with deep 
palpation; no rebound was noted.  The examiner recommended 
further evaluation for possible adhesions, and noted that the 
scar appeared to be slightly symptomatic at that time.  

In November 2002, the appellant was again examined for VA 
compensation purposes.  He complained of constant pain of 
variable intensity in the right lower quadrant.  Physical 
examination of the appellant disclosed a well-healed 
abdominal scar with no herniation.  The abdomen was soft and 
nontender on objective examination at this time.  

The appellant was again accorded a VA examination in October 
2002.  The history of an appendectomy in July 1943 was noted, 
and the appellant indicated that the right lower quadrant was 
currently "sore."  He denied any additional abdominal 
surgeries or any small bowel obstruction.  Physical 
examination disclosed good bowel sounds with no masses.  
There was diffuse tenderness in the right abdomen.  The 
appendectomy scar was 7 cm. long and 5 mm. wide (3.5 sq. 
cm.).  The superior aspect of the scar was elevated with one 
focal area of depression.  The scar was slightly 
hyperpigmented and adherent to the underlying abdominal wall 
structures.  The scar itself was nontender.  There was no 
evidence of intra-abdominal adhesions.  

Extensive VA outpatient treatment records dating from October 
2001 to August 2004 are of record and reflect no complaints 
of, or treatments for, the appendectomy scar or any other 
residuals of an appendectomy.  

The only documented residual of the service-connected 
appendectomy is the abdominal scar covering an area of 
approximately 3.5 sq. cm.  This scar is tender on objective 
demonstration, and the current 10 percent rating is warranted 
on that basis under either the old or new rating criteria.  
However, the scar is not large enough to warrant a higher 
rating, nor is it deep, poorly nourished, or unstable.  There 
is no limitation of function or limited movement associated 
with this appendectomy scar.  Thus, a factual basis 
warranting a schedular rating in excess of 10 percent has not 
been presented.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  



ORDER

A rating in excess of 10 percent for the residuals of an 
appendectomy is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


